DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.  The claim recites “generating a bandpass filter” in line 2 followed by “applying a bandpass time-domain filter” in line 3.  It is unclear if the bandpass time-domain filter of line 3 is intended to be the bandpass filter generated in line 2.  The claim further recites “propagating the wave data” in line 4.  It is unclear if this is intended to be the filtered wave data produced by applying the bandpass time-domain filter or the wave data from prior to the filtering.
Claim 8 recites the limitation "the predicted casing wave" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner believes the Applicant intended for this to be read as “the predicted casing wave of the well-bonded zone” as recited in claim 5, from which claim 8 depends.  For purposes of examination, claim 8 will be read as interpreted above.  If this interpretation is incorrect, the Applicant is invited to amend the claims to clarify Applicant’s intent.  
Claim 8 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.  Claim 8 recites “an amplitude of the predicted casing wave” in line 5.  It is unclear if this is intended to be the amplitude of a casing wave predicted in claim 7, line 2 (“predicting the amplitude of a casing wave corresponding to the well-bonded casing zone”) from which claim 8 depends.  If so, it should read “the predicted amplitude of the casing wave corresponding to the well-bonded casing zone”.  
Claim 16 recites the limitation "the predicted casing wave" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner believes the Applicant intended for this to be read as “the predicted casing wave of the well-bonded zone” as recited in claim 13, from which claim 16 depends.  For purposes of examination, claim 16 will be read as interpreted above.  If this interpretation is incorrect, the Applicant is invited to amend the claims to clarify Applicant’s intent.  
Claim 16 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.  Claim 16 recites “an amplitude of the predicted casing wave” in line 6.  It is unclear if this is intended to be the amplitude of a casing wave predicted in claim 15, line 3 (“predict the amplitude of a casing wave corresponding to the well-bonded casing zone”) from which claim 16 depends.  If so, it should read “the predicted amplitude of the casing wave corresponding to the well-bonded casing zone”.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7, 11, and 15 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  
Claim 7 recites “determining a difference between the second echo and the predicted amplitude of the casing wave” in lines 4-5.  It is not possible to find a difference between an echo response and an amplitude.  The Examiner believes the Applicant intended for this to read “determining a difference between the amplitude of the second echo and the predicted amplitude of the casing wave”, and will read it as such for purposes of examination.  If this interpretation is incorrect, the Applicant is invited to amend the claims to clarify Applicant’s intent.  
Claim 11 recites “propagating the waves to a reference receiver” in line 1.  It is not possible to mathematically propagate acoustic waves to a different location.  The Examiner believes the Applicant intended for this to read “propagating the wave data to a reference receiver” or “propagating the data of the waves to a reference receiver”, and will read it as such for purposes of examination.  If this interpretation is incorrect, the Applicant is invited to amend the claims to clarify Applicant’s intent.    
Claim 15 recites “determine a difference between the predicted amplitude of the casing wave and the second echo” in lines 6-7.  It is not possible to find a difference between an echo response and an amplitude.  The Examiner believes the Applicant intended for this to read “determining a difference between the predicted amplitude of the casing wave and the amplitude of the second echo”, and will read it as such for purposes of examination.  If this interpretation is incorrect, the Applicant is invited to amend the claims to clarify Applicant’s intent.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shaposhnikov (2016/0061021) in view of Quintero (WO 2016/0401336 A1) and Hsu (4951266).
With respect to claim 1, Shaposhnikov teaches calculating an arrival time of a first echo based on waves detected from interaction between an acoustic tool and a casing of a wellbore ([0027], lines 4-5; [0041], lines 4-6); calculating a first amplitude of the first echo ([0027], lines 5-7; [0037], lines 12; table 1); determining a first casing wave amplitude for a free casing zone ([0027], lines 7-8) and a second casing wave amplitude for a well-bonded casing zone ([0027], lines 8-9); and generating a bonding index based, at least in part, on the modified first echo amplitude, the first casing wave amplitude, and the second casing wave amplitude ([0027], lines 10-16).  However, it does not teach calculating a first phase of the first echo; and modifying the first amplitude of the first echo to remove a tool wave amplitude.  
Quintero teaches calculating a first amplitude and a first phase of the first echo ([0021], lines 2-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the method of Shaposhnikov with the phase determination of Quintero since such a modification would have allowed the data to be used to calculate annulus density to examine the integrity of the cement bonds in overlapping and/or concentric casings. 
Hsu teaches modifying the first amplitude of the first echo to remove a tool wave amplitude (Col 6, lines 57-58).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the method of Shaposhnikov with the tool wave removal of Hsu since such a modification would have reduced the interference of the tool wave in the determination of the signal arrivals.  
With respect to claim 12, Shaposhnikov teaches a logging-while-drilling (LWD) acoustic tool ([0088], lines 4-5); a processor ([0039], lines 10-13); and a machine-readable medium having instructions stored thereon that are executable by the processor ([0028], lines 1-3) to cause the system to calculate an arrival time of a first echo based on waves detected from interaction between an acoustic tool and a casing of a wellbore ([0027], lines 4-5; [0041], lines 4-6); calculate a first amplitude of the first echo ([0027], lines 5-7; [0037], lines 12; table 1); determine a first casing wave amplitude for a free casing zone ([0027], lines 7-8) and a second casing wave amplitude for a well-bonded casing zone ([0027], lines 8-9); and generate a bonding index based, at least in part, on the modified first echo amplitude, the first casing wave amplitude, and the second casing wave amplitude ([0027], lines 10-16).  However, it does not teach calculating a first phase of the first echo; and modifying the first amplitude of the first echo to remove a tool wave amplitude.  
Quintero teaches calculating a first amplitude and a first phase of the first echo ([0021], lines 2-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the method of Shaposhnikov with the phase determination of Quintero since such a modification would have allowed the data to be used to calculate annulus density to examine the integrity of the cement bonds in overlapping and/or concentric casings. 
Hsu teaches modifying the first amplitude of the first echo to remove a tool wave amplitude (Col 6, lines 57-58).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the method of Shaposhnikov with the tool wave removal of Hsu since such a modification would have reduced the interference of the tool wave in the determination of the signal arrivals.  
With respect to claim 19, Shaposhnikov teaches a non-transitory, machine-readable medium having instructions stored thereon that are executable by the processor ([0028], lines 1-3) to cause the system to calculate an arrival time of a first echo based on waves detected from interaction between an acoustic tool and a casing of a wellbore ([0027], lines 4-5; [0041], lines 4-6); calculate a first amplitude of the first echo ([0027], lines 5-7; [0037], lines 12; table 1); determine a first casing wave amplitude for a free casing zone ([0027], lines 7-8) and a second casing wave amplitude for a well-bonded casing zone ([0027], lines 8-9); and generate a bonding index based, at least in part, on the modified first echo amplitude, the first casing wave amplitude, and the second casing wave amplitude ([0027], lines 10-16).  However, it does not teach calculating a first phase of the first echo; and modifying the first amplitude of the first echo to remove a tool wave amplitude.  
Quintero teaches calculating a first amplitude and a first phase of the first echo ([0021], lines 2-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the method of Shaposhnikov with the phase determination of Quintero since such a modification would have allowed the data to be used to calculate annulus density to examine the integrity of the cement bonds in overlapping and/or concentric casings. 
Hsu teaches modifying the first amplitude of the first echo to remove a tool wave amplitude (Col 6, lines 57-58).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the method of Shaposhnikov with the tool wave removal of Hsu since such a modification would have reduced the interference of the tool wave in the determination of the signal arrivals.  
With regards to claims 6 and 19, Shaposhnikov teaches isolating, from the waves, earliest echoes generated at sections of the casing along the wellbore, wherein the earliest echoes include the first echo ([0037], lines 11-12; [0041], lines 5-11).

Claims 2, 3, 9, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shaposhnikov in view of Quintero and Hsu, and further in view of Izuhara (2017/0226844).
With respect to claim 2, Shaposhnikov as modified teaches the invention as discussed above.  However, it does not teach preprocessing a wave data corresponding to the waves to attenuate background noise and improve a wave-to-noise ratio.  
Izuhara teaches preprocessing a wave data corresponding to the waves to attenuate background noise and improve a wave-to-noise ratio ([0042], lines 2-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the method of Shaposhnikov with the preprocessing of Izuhara since such a modification would have improved the data quality and thus the accuracy of the results.  
With respect to claim 3, Shaposhnikov as modified teaches the invention as discussed above.  However, it does not teach generating a bandpass filter based on a tool wave stopband; applying a bandpass time-domain filter to the wave data; propagating the wave data to a reference receiver; and stacking the propagated wave data.
Izuhara teaches generating a bandpass filter ([0042], lines 4-6); applying a bandpass time-domain filter to the wave data ([0042], lines 4-6); and stacking the wave data ([0042], lines 8-9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the method of Shaposhnikov with the filtering and stacking of Izuhara since such a modification would have improved the signal-to-noise ratio.
Hsu teaches propagating the wave data to a reference receiver (Col 7, lines 5-7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the method of Shaposhnikov with the wave propagation since such a modification would have simplified the processing and improved the accuracy of the stacking.  
With respect to claims 9 and 17, Shaposhnikov as modified teaches the invention as discussed above.  However, it does not teach calculating bonding index uncertainties based, at least in part, on the modified first echo amplitude and an estimated noise preceding the first echo.
Izuhara teaches calculating bonding index uncertainties based, at least in part, on the modified first echo amplitude and an estimated noise preceding the first echo ([0052]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the method of Shaposhnikov with the bond index uncertainty calculation of Izuhara since such a modification would have improved the confidence level with which a user can generate models or determine courses of action for the well equipment.  
With respect to claims 10 and 18, Shaposhnikov as modified teaches the invention as discussed above.  However, it does not teach estimating the noise preceding the first echo with respect to a time window encompassing the first echo.  
Izuhara teaches estimating the noise preceding the first echo with respect to a time window encompassing the first echo ([0052]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the method of Shaposhnikov with the bond index uncertainty calculation of Izuhara since such a modification would have improved the confidence level with which a user can generate models or determine courses of action for the well equipment.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shaposhnikov in view of Quintero, Hsu, and Izuhara, and further in view of Wang (WO 2018/231234 A1) and Havens (2017/0067337).
Shaposhnikov as modified teaches the invention as discussed above.  However, it does not teach performing 2D FAST Fourier Transform (FFT) to convert the wave data to a frequency-wave number (F-K) domain; performing F-K filtering to exclude tool wave data; and performing 2D inverse FFT to convert the wave data to a time-space domain.
Wang teaches performing 2D FAST Fourier Transform (FFT) to convert the wave data to a frequency-wave number (F-K) domain ([0061], lines 4-10); performing F-K filtering ([0064], lines 2-3, 5-8); and performing 2D inverse FFT to convert the wave data to a time-space domain ([0070]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the method of Shaposhnikov with the transformation and filtering of Wang since such a modification would have isolated the signals of interest and improved the signal-to-noise ratio of the data.
Havens teaches performing F-K filtering to exclude tool wave data ([0094], lines 13-18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the method of Shaposhnikov with the F-K filtering of Havens since such a modification would have increased the signal-to-noise ratio of the data.  

Allowable Subject Matter
Claims 5, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614. The examiner can normally be reached Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTINE E BREIER/            Primary Examiner, Art Unit 3645